[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              JULY 07, 2008
                               No. 07-15900                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 06-21820-CV-KMM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

$114,031.00 in U.S. Currency,

                                                                        Defendant,

JUAN ANGEL MESA,

                                                            Claimant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (July 7, 2008)

Before TJOFLAT, BLACK and MARCUS, Circuit Judges.
PER CURIAM:

      After law enforcement agents seized $114,031.00 from Juan Angel Mesa’s

home, Mesa filed a complaint in federal court seeking the return of the currency

under Fed. R. Crim. P. 41.       The government then instituted an in rem civil

forfeiture action against the currency, pursuant to 18 U.S.C. § 981(a)(1)(A) and 21

U.S.C. § 881(a)(6), and Mesa responded by filing a claim to the currency. Having

consolidated the two cases, the district court ultimately struck Mesa’s claim for

lack of standing and entered a default judgment awarding forfeiture to the

government.    On appeal, Mesa argues that he had standing under 18 U.S.C.

§ 983(a)(1)(F) because the government, after failing to provide timely written

notice of the seizure, was not permitted to file a civil forfeiture action until it

returned the currency to him. After thorough review, we affirm.

      Standing “is a threshold jurisdictional question which must be addressed

prior to and independent of the merits of a party’s claims.” Bochese v. Town of

Ponce Inlet, 405 F.3d 964, 974 (11th Cir. 2005) (quotation omitted). In fact, we

are obliged to consider standing sua sponte even if the parties have not raised the

issue because an appellate court “must satisfy itself not only of its own jurisdiction,

but also of that of the lower courts in a cause under review.” Id. at 975 (quotation




                                          2
omitted). As with all jurisdictional issues, we review standing determinations de

novo. Id.

      A claimant must satisfy both the requirements of Article III standing as well

as statutory standing in order to contest a forfeiture action.       United States v.

$38,000.00 Dollars in U.S. Currency, 816 F.2d 1538, 1543-44 (11th Cir. 1987). In

order to satisfy Article III standing in the forfeiture context, a claimant must

demonstrate the existence of an injury by establishing either an ownership or lesser

possessory interest in the property. Via Mat Int’l South America Ltd. v. United

States, 446 F.3d 1258, 1262-63 (11th Cir. 2006).           With respect to statutory

standing, the Civil Forfeiture Asset Reform Act of 2000 (“CAFRA”) provides:

      In any case in which the Government files in the appropriate United
      States district court a complaint for forfeiture of property, any person
      claiming an interest in the seized property may file a claim asserting
      such person’s interest in the property in the manner set forth in the
      Supplemental Rules for Certain Admiralty and Maritime Claims . . . .

18 U.S.C. § 983(a)(4)(A). Under the Supplemental Rules, the government may

move to strike the claimant’s claim based on a failure to comply with

Supplemental Rule G(5) -- formerly Rule C(6) -- or for lack of standing. Supp.

Rule G(8)(c)(i). Supplemental Rule G(5) provides that, in filing a claim to the

government’s forfeiture action, the claimant must, inter alia, “state [his] interest in

the property.” Supp. Rule G(5)(a)(i)(B). We have stated that compliance with this



                                          3
latter requirement “is obligatory in order for a party to have standing to challenge

an in rem claim.” Dresdner Bank AG v. M/V Olympia Voyager, 463 F.3d 1233,

1237 (11th Cir. 2006).       “The burden of establishing standing in forfeiture

proceedings is on the claimant.” United States v. Five Hundred Thousand Dollars,

730 F.2d 1437, 1439 (11th Cir. 1984).

      In order to establish standing to challenge the government’s judicial civil

forfeiture action, Mesa relies on the following statutory provision governing non-

judicial forfeiture proceedings:

      If the Government does not send notice of a seizure of property in
      accordance with subparagraph (A) to the person from whom the
      property was seized, and no extension of time is granted, the
      Government shall return the property to that person without prejudice
      to the right of the Government to commence a forfeiture proceeding at
      a later time. The Government shall not be required to return
      contraband or other property that the person from whom the property
      was seized may not legally possess.

18 U.S.C. § 983(a)(1)(F).

      Mesa’s argument is not supported by any controlling authority. CAFRA

expressly provides that a claimant who wishes to file a claim contesting a

government’s judicial civil forfeiture action must comply with the requirements of

the Supplemental Rules. 18 U.S.C. § 983(a)(4)(A). Furthermore, this Court has

stated that compliance with this statutory requirement is “obligatory.” Dresdner

Bank, 463 F.3d at 1237. Mesa’s reliance on § 983(a)(1)(F) to establish standing

                                         4
and skirt this requirement is undermined by the fact that this provision governs

non-judicial forfeiture proceedings. Thus, § 983(a)(1)(F) is not applicable once the

government institutes a judicial civil forfeiture action, which is governed by the

Supplemental Rules, a different set of statutory provisions.1

        Because Mesa failed to argue that his claim complied with the requirements

of the Supplemental Rules, he has not met his burden to show statutory standing.

We therefore do not address the parties’ additional arguments. Accordingly, we

affirm.

        AFFIRMED.




        1
          This Court’s decision in Via Mat -- excepting a claimant from complying with the
Supplemental Rules because the government failed to bring its judicial civil forfeiture action within
90 days after the claimant filed his claim -- is distinguishable because § 983(a)(3) expressly requires
the government to bring its judicial civil forfeiture action within 90 days after a claim has been filed.
18 U.S.C. § 983(a)(3)(A). In this case, § 983(a)(1)(F) does not expressly impose any pre-condition
on the government's ability to bring a civil forfeiture action. Likewise, this Court’s unpublished
opinion in De Saro v. United States, 173 Fed.Appx. 760 (11th Cir. 2006) (unpublished), is also
distinguishable. Although this Court reversed, in part, under § 983(a)(1)(F) because the government
failed to comply with the 60-day written notice requirement, that appeal addressed only the
plaintiff’s Rule 41 complaint, rather than a judicial civil forfeiture action brought by the
government, as we have here. Id. at 761-64. Moreover, the De Saro Court implicitly noted that its
ruling requiring the property to be returned did not prevent the government from proceeding with
its recently filed judicial civil forfeiture action, despite the fact that this action had been instituted
before the government returned the property in accordance with the Court’s ruling. Id. at 765-66.

                                                    5